Case: 18-10211      Document: 00514589747         Page: 1    Date Filed: 08/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 18-10211                                FILED
                                  Summary Calendar                         August 7, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
MIGUEL ANGEL LUNA,

              Plaintiff - Appellant

v.

LUPE VALDEZ, Dallas County Sheriff,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-3520


Before REAVLEY, COSTA, and WILLETT, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for essentially the same
reasons given by that court.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.